
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10(x)


SUMMARY OF
CONSTELLATION ENERGY GROUP, INC. BOARD OF DIRECTORS

2005 NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM


In 2005, non-employee directors of the Constellation Energy Group, Inc. Board of
Directors will receive the following compensation:

•A $50,000 annual cash retainer, a $10,000 annual cash retainer for the audit
committee chairperson and a $5,000 annual cash retainer for each other committee
chairperson.

•A common stock award with a value of approximately $50,000, which stock is
subject to pro rata forfeiture if Board service ceases during the year.

•A $1,250 fee for each regular or special Board or Board committee meeting
attended.

•Reasonable travel expenses to attend meetings.

        Directors will have an opportunity to elect to defer some or all of
their cash retainers into deferred stock units or into a cash account, to defer
some or all of their fees into a cash account and to defer all of their common
stock award into deferred stock units.

--------------------------------------------------------------------------------





QuickLinks


SUMMARY OF CONSTELLATION ENERGY GROUP, INC. BOARD OF DIRECTORS 2005 NON-EMPLOYEE
DIRECTOR COMPENSATION PROGRAM
